DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 amending Claim 1 and canceling Claim 4 has been entered.  Claims 1, 3, and 5 – 10 are examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first section is fitted into the first annular groove” and “wherein the second section is fitted into the second annular groove” must be shown or the feature(s) canceled from the Claim 1.  Original Fig. 2 is a simplified cross-sectional view of the gas turbine engine that fails to show the details of the claimed features.  Original Fig. 3 just illustrated the “first fan (4) comprising the inner turbine portion (41), first connection portion (42), outer turbine portion (43), and inner turbine center portion (44)” by itself.  Therefore, original Fig. 3 failed to show “wherein the first section is fitted into the first annular groove” and “wherein the second section is fitted into the second annular groove”.  No new matter should be entered.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 – 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (4,054,030) in view of Busbey et al. (5,988,980) in view of Smuland (3,262,635) in view of Gifffin et al. (8,695,324).


    PNG
    media_image1.png
    424
    994
    media_image1.png
    Greyscale

Regarding Claim 1, Pedersen teaches, in Figs. 1 - 4, the invention as claimed including an aircraft engine, comprising: an outer casing (labeled) having an outer intake end (labeled) and an outer exhaust end (labeled); an inner casing (30) disposed in the outer casing (labeled), wherein a bypass duct (54) is formed between the inner casing (30) and the outer casing (labeled), wherein the inner casing (30) defines a core duct (22-24-26-32-14), wherein the inner casing (30) comprises a first section (portion attached to 34) and a second section (portion attached to 37) arranged in an axial MPEP 2125(I) stated “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)”.
Alternatively, if one of ordinary skill in the gas turbine art would not have realized that Pedersen Figs. 1 – 3, taught an outer diameter (indicated by dark dashed line) of the fan (42, 44) was larger than an outer diameter of the first section (labeled), then at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Pedersen with a fan with an outer diameter larger than the first section outer diameter because Applicant has not disclosed that “an outer diameter of the second fan was larger than an outer diameter of the first section” provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, Applicant’s specification basically repeats the claim limitations in Paras. [0011] and [0050] without any disclosure of providing an advantage or solving a stated problem.  In other words, there is no disclosure of criticality of the claim limitation.  Therefore, it would have been an obvious matter of design choice to modify Pedersen to obtain the invention as specified in Claim 1.  Additionally, it was conventional in the aircraft gas turbine art that turbofans, i.e., fan driven by a turbine, had fans with outer diameters that were larger than the core engine diameter, i.e., first section, because the core engine was concentric with and surrounded by the bypass duct that channeled the radially outer portion of fan air.
Pedersen teaches an aircraft engine, i.e., base device, upon which the claimed invention can be seen as an improvement.  Pedersen is silent on wherein the first 
Thus, improving a particular device (aircraft engine), based upon the teachings of such improvement in Busbey and Smuland, would have been obvious to one of ordinary skill in the art, i.e., applying these known improvement techniques in the same manner to the aircraft engine of Pedersen, and the results would have been predictable and readily recognized, that modifying the first connection portion of Pedersen to have annular sealing means in the form of fitting a portion of the first section into a first MPEP 2143(C).
Pedersen, i.v., Busbey and Smuland, as discussed above, is silent on wherein the fan further comprises: a second connection portion circumferentially connected to an outer periphery of the inner blade portion and rotatably fitted to the first section; and an outer blade portion circumferentially connected to an outer periphery of the second connection portion and configured to provide a bypass airflow to the bypass duct.
Giffin teaches, in Figs. 1 and 4, a similar aircraft engine having a fan (322) having an inner blade portion (322) connected to a first rotating shaft (305) and configured to provide a core airflow to a core duct (5, function of the inner blade portion); a second connection portion (324) circumferentially connected to an outer periphery of the inner blade portion (322) and rotatably fitted to a first section (325); and an outer blade portion (332, 334) circumferentially connected to an outer periphery of the second connection portion (324) configured to provide a bypass airflow to a bypass duct (8, function of the inner blade portion), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen, i.v., Busbey and Smuland, with the inner blade portion connected to the first rotating shaft and configured to provide a core airflow to the core duct, a second connection portion circumferentially connected to an outer periphery of the inner blade portion and rotatably fitted to the first section, and MPEP 2143(B).
Re Claim 3, Pedersen, i.v., Busbey, Smuland, and Giffin, teaches the invention as claimed and as discussed above.  Pedersen teach an aircraft engine having a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen, i.v., Busbey, Smuland, and Giffin, with the further teachings of Giffin because all the claimed elements, i.e., the aircraft engine having a fan including an inner blade portion connected to the first rotating shaft and opposite to the core duct; a second connection portion circumferentially connected to an outer periphery of the inner blade portion and rotatably fitted to the first section; and an outer blade portion circumferentially connected to an outer periphery of the second connection portion and opposite to the bypass duct, wherein the outer blade portion comprises a plurality of outer blade groups distributed in the axial direction, and wherein each of the outer blade groups comprises a plurality of outer blades distributed circumferentially, were known in the art, and one skilled in the art could have substituted the fan arrangement of Giffin for the fan of MPEP 2143(B).
Re Claim 5, Pedersen, i.v., Busbey, Smuland, and Giffin, teaches the invention as claimed and as discussed above, and Pedersen further teaches, wherein the aircraft engine further comprises: a second rotating shaft (18) rotatably disposed in the first section (labeled) and provided with a through cavity (cavity that shaft 40 rotated within) in the axial direction, wherein the first rotating shaft (40) coaxially runs through the cavity and rotates independent of the second rotating shaft (18); and a compressor assembly (12) connected to the second rotating shaft (18) and disposed in the core duct (22-24-26-32-14) and between the second fan (42, 44) and the second combustor (26).
Re Claim 6, Pedersen, i.v., Busbey, Smuland, and Giffin, teaches the invention as claimed and as discussed above, and Pedersen further teaches, wherein the compressor assembly (12) comprises a plurality of compressor blade groups (six are shown in Figs. 1 and 2) distributed in the axial direction, and wherein each of the 
Re Claim 7, Pedersen, i.v., Busbey, Smuland, and Giffin, teaches the invention as claimed and as discussed above, and Pedersen further teaches, wherein the aircraft engine further comprises: a turbine assembly (14) connected to the second rotating shaft (18) and disposed in the core duct (22-24-26-32-14) and between the inner turbine portion (36) and the second combustor (26).
Re Claim 10, Pedersen, i.v., Busbey, Smuland, and Giffin, teaches the invention as claimed and as discussed above, and Pedersen further teaches, in Col. 1, ll. 1 – 35, Col. 1, l. 65 to Col. 2, l. 5, and Col. 4, ll. 5 - 35, an aircraft, comprising the aircraft engine according to Claim 1.  Pedersen teaches, in Col. 1, ll. 1 – 35, Col. 1, l. 65 to Col. 2, l. 5, and Col. 4, ll. 5 - 35, that the invention was a variable cycle gas turbine engine that included a turbojet cycle of operation for producing high engine thrust for various flight modes including supersonic cruise mode and subsonic cruise mode. [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 05/27/2021 in Applicant’s reply filed on 08/27/2021. MPEP 2144.03(C)]  Examiner takes Official Notice that turbojets were a type of aircraft powered by a turbojet engine or a type of jet engines where the propulsive thrust was generated by the combustion gases.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen with Pedersen’s teaching of an aircraft with the aircraft engine according to Claim 1 because using Pedersen’s turbojet gas turbine engine to provide the propulsive thrust for an .


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (4,054,030) in view of Busbey et al. (5,988,980) in view of Smuland (3,262,635) in view of Gifffin et al. (8,695,324) as applied to Claim 5 above, and further in view of Boudigues (3,486,328).


    PNG
    media_image2.png
    452
    965
    media_image2.png
    Greyscale


Re Claim 8, Pedersen, i.v., Busbey, Smuland, and Giffin, teaches the invention as claimed and as discussed above; except, wherein the aircraft engine further comprises: a first support that is fixed in the first section and extends in a radial direction of the first section; and a second support that is fixed in the second section and extends in a radial direction of the second section, wherein one end of the first rotating shaft is 
Boudigues teaches, in Fig. 1 and Col. 2, ll. 33 - 35, a similar aircraft engine having a first support (radial strut, labeled) that is fixed in a first section (labeled) and extends in a radial direction of the first section; and a second support (radial strut, labeled) that is fixed in the second section (labeled) and extends in a radial direction of the second section, wherein one end (shaft forward end) of a first rotating shaft (7) is rotatably connected (9 - bearing) to the first support (radial strut, labeled), and wherein the other end (shaft aft end) of the first rotating shaft (7) is rotatably connected (9 - bearing) to the second support (radial strut, labeled).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen, i.v., Busbey, Smuland, and Giffin, with the rotating shaft support arrangement of Boudigues because all the claimed elements, i.e., the aircraft engine having a first rotating shaft, a first radial support rotatably supporting one end of said first rotating shaft, and a second radial support rotatably supporting the opposite end of said first rotating shaft, were known in the art, and one skilled in the art could have substituted the first rotating shaft support arrangement of Boudigues for the unknown rotating shaft support arrangement of Pedersen, i.v., Busbey, Smuland, and Giffin, with no change in their respective functions, to yield predictable results, i.e., the first radial support and the second radial support would have rotatable fixed the first rotating shaft within the inner casing while avoiding undesirable rubbing/wear between fixed structures and rotating structures MPEP 2143(B).
Re Claim 9, Pedersen, i.v., Busbey, Smuland, and Giffin, teaches the invention as claimed and as discussed above; except, wherein the aircraft engine further comprises: a third support that is fixed to the inner casing and extends in a radial direction of the inner casing, wherein the second rotating shaft runs through the third support and is rotatably connected to the third support. 
Boudigues teaches, in Fig. 1 and Col. 2, ll. 33 - 35, a similar aircraft engine having a third support (radial strut, labeled) that is fixed to the inner casing (labeled) and extends in a radial direction of the inner casing, wherein a second rotating shaft (8) runs through the third support (radial strut, labeled) and is rotatably (10 - bearing) connected to the third support.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pedersen, i.v., Busbey, Smuland, and Giffin, with the rotating shaft support arrangement of Boudigues because all the claimed elements, i.e., the aircraft engine having a second rotating shaft and a third radial support rotatably supporting said second rotating shaft, were known in the art, and one skilled in the art could have substituted the second rotating shaft support arrangement of Boudigues for the unknown rotating shaft support arrangement of Pedersen, i.v., Busbey, Smuland, and Giffin, with no change in their respective functions, to yield predictable results, i.e., the third radial support would have rotatable fixed the second rotating shaft within the inner casing while avoiding undesirable rubbing/wear between MPEP 2143(B).


Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered.  To the extent possible they have been addressed in the rejections above at the appropriate locations.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/LORNE E MEADE/Primary Examiner, Art Unit 3741